Case 5:19-cv-01143-RGK-SP Document 16 Filed 09/30/20 Page1iof1 Page ID #:59

 

 

JS6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Garena 2:19-cv-01143-RGK (SPx) Date September 30, 2020
Title Fernando Gastelum v. Blythe LLC

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Joseph Remigio (not present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Dismissing Action for Lack of Prosecution

On June 24, 2020, this Court issued an OSC re Lack of Prosecution, allowing Plaintiff to respond
in writing no later than July 1, 2020. To date, no response has been filed. Therefore, the Court hereby
dismisses the action in its entirety for lack of prosecution pursuant to Fed. R. Civ. P 41(b).

IT IS SO ORDERED.

 

Initials of Preparer jre

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
